PD-1059-15
                            PD-1059-15                            COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 8/17/2015 11:43:41 AM
                                                                   Accepted 8/17/2015 2:53:03 PM
                                                                                   ABEL ACOSTA
                               NO.                                                         CLERK

                                     IN THE


                     COURT OF CRIMINAL APPEALS
                                  OF TEXAS
                                AUSTIN, TEXAS


                   EX PARTE GEORGE WASHINGTON HICKS
                                     Appellant

                                        v.

                             THE STATE OF TEXAS,
                                   Appellee


                             APPELLANT’S
                  PETITION FOR DISCRETIONARY REVIEW

                              No. 05-14-00417-CR
                            COURT OF APPEALS
                      FOR THE FIFTH DISTRICT OF TEXAS
                             AT DALLAS, TEXAS


                     On appeal from Cause Number F-11-00837-W
                         in the 363RD Criminal District Court
                                of Dallas County, Texas
                      Honorable Tracy Holmes, Judge Presiding

                                  JOHN TATUM
                         990 SOUTH SHERMAN STREET
                          RICHARDSON, TEXAS 75081
                                  (972) 705-9200
                                BAR NO. 19672500
                              jtatumlaw@gmail.com
                          ATTORNEY FOR APPELLANT
August 17, 2015
         IDENTITIES OF PARTIES AND COUNSEL


1.   The Honorable Tracy F. Holmes, Judge Presiding of the 363rd
     Judicial District Court of Dallas County, presided over the jury trial.

2.   The State of Texas, represented by Assistant Criminal District
     Attorneys:

     Brandon Birmingham, Bryan Mitchell, Christine Womble
     Frank Crowley Courts Building
     133 N. Riverfront Blvd. LB 19
     Dallas, Texas 75207-4399

3.   Defendant, George Washington Hicks, represented by:

     John Tatum ( Trial & Appellate Counsel)
     SBOT NO. 19672500
     2150 S. Central Expwy
     Suite 200
     McKinney, TX 75070

     Paul Brauchle (Trial Co-Counsel)
     SBOT# 02918000
     6500 Greenville, Suite 700
     Dallas, Texas 75206-2332
                                  TABLE OF CONTENTS
                                                                             PAGE
INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv-v

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . 1

STATEMENT OF CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-2

STATEMENT OF THE PROCEDURAL HISTORY.. . . . . . . . . . 2

1. The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to a violation of Applicant’s right to a speedy trial.

2. The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to a violation of Applicant’s right to due process.

3.The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to the prosecution is barred by the doctrine of laches.

4. The Court of Appeals erred in overruling Applicant’s Issue No. 7 raised on
direct appeal which claimed that Applicant’s plea of res judicata/collateral
estoppel jeopardy in regard to the allegation in the indictment that Applicant
used or exhibited a deadly weapon in this case at bar, because he was
prosecuted on the same facts in a companion case in which a deadly weapon
finding was not made in the judgement of conviction for murder in the
companion case.

5. The Court of Appeals erred in holding that there was no violation of the
confrontation clause of the United States Constitution as discussed in the
cases of Medenez-Diaz v. Massachusetts , 131 S. Ct. 2705 (2011) and Burch v.
State, 401 S.W.3d 634 (Tex. Crim. App. 2013) in regard to the testimony of the
expert witness Medical Examiner who did not conduct the actual autopsy.




                                                 ii
REASONS FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

DISCUSSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3-19

PRAYER FOR RELIEF. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

CERTIFICATE OF WORD COUNT. . . . . . . . . . . . . . . . . . . . . . . 20

APPENDIX A               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21




                                                         iii
                                      INDEX OF AUTHORITIES

FEDERAL CASES:
Barker v. Wingo
407 U.S. 515 (1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7,10-11

Dickey v. Florida
398 U.S. 30 (1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Moore v. Arizona
414 U.S. 259 1973)... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Smith v. Hooey
393 U.S. 374 (1969). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Strunk v. United States
412 U.S. 434 (1973). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11.13

United States v. Lovasco
431 U.S. 783 at 796 (1977). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

United States v. Marion
404 U.S. 307 (1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14,15

Medenez-Diaz v. Massachusetts
131 S. Ct. 2705 (2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

STATE CASES:
Burch v. State
401 S.W.3d 634 (Tex. Crim. App. 2013) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Dragoo
96 S.W.3d at 315. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Johnson v. State
233 S.W.3d 420 (Tex. App.-Ft. Worth, 2007, pet. ref’d).. . . . . . . . . . . . . . . . . . . 18




                                                           iv
Perez v. State
398 S.W.3d 206 (Tex. Crim. App. 2013) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Turner v. State
545 S.W.2d 133,137-138 (Tex. Crim. App. 1976). . . . . . . . . . . . . . . . . . . . . . . . . . 8


STATUTES, RULES:
5th amendment to the United States Constitution . . . . . . . . . . . . . . . . . . . . . . . . . 14

14th Amendment to the United States Constitution . . . . . . . . . . . . . . . . . . . . . . . . 13

6th amendment to the United States Constitution . . . . . . . . . . . . . . . . . . . . . . 11,13

Article 9 and 10 of the Texas Constitution . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Article 28.061 of the Texas Code of Criminal Procedure . . . . . . . . . . . . . . . . . . . 13

Texas Constitution Article 1, sec. 13 Due Course of Law. . . . . . . . . . . . . . . . . . . 13




                                                   v
                               No. 05-14-00417-CR

                 TO THE COURT OF CRIMINAL APPEALS
                       OF THE STATE OF TEXAS

GEORGE WASHINGTON HICKS,                                            Appellant

v.

THE STATE OF TEXAS                                                  Appellee
                          *****
     APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                          *****
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

             Comes now the Appellant/Petitioner and respectfully urge the Court

to grant discretionary review of the above named cause.

              STATEMENT REGARDING ORAL ARGUMENT

             Appellant/Petitioner does not request oral argument at this time;

however, if discretionary review is granted Appellant/Petitioner requests oral

argument on any issue granted review.

                            STATEMENT OF CASE

             On March 24th, 2014, the Defendant, George Washington Hicks,

entered a plea of not guilty to the offense of Murder. (RR: Vol. 3 p. 5, Vol. 4 p.

93) The jury found the Defendant guilty of murder as charged in the indictment.

(RR: Vol. 7 p. 40) The trial court assessed punishment at life in the Institutional

Division of the Texas Department of Criminal Justice. (RR: Vol. 8 p. 14)

                                          1
                STATEMENT OF PROCEDURAL HISTORY

            The Court of Appeals affirmed the appeal in an opinion delivered on

July 21, 2014 a copy of which is attached hereto as Addendum A.

Appellant/Petitioner now files his Petition for Discretionary Review.

                   GROUNDS FOR REVIEW RESTATED

1. The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to a violation of Applicant’s right to a speedy trial.

2. The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to a violation of Applicant’s right to due process.

3.The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to the prosecution is barred by the doctrine of laches.

4. The Court of Appeals erred in overruling Applicant’s Issue No. 7 raised on
direct appeal which claimed that Applicant’s plea of res judicata/collateral
estoppel jeopardy in regard to the allegation in the indictment that Applicant
used or exhibited a deadly weapon in this case at bar, because he was
prosecuted on the same facts in a companion case in which a deadly weapon
finding was not made in the judgement of conviction for murder in the
companion case.

5. The Court of Appeals erred in holding that there was no violation of the
confrontation clause of the United States Constitution as discussed in the
cases of Medenez-Diaz v. Massachusetts , 131 S. Ct. 2705 (2011) and Burch v.
State, 401 S.W.3d 634 (Tex. Crim. App. 2013) in regard to the testimony of the
expert witness Medical Examiner who did not conduct the actual autopsy.




                                         2
                   REASONS FOR REVIEW (ARGUMENT)

             This Court should review this issue because the Court of Appeals has

issued an opinion that in Applicant’s belief has departed from the proper

application of the facts to the law in the judicial process that calls for an exercise

of the Court of Criminal Appeals power of supervision.

                SUMMARY OF THE STATEMENT OF FACTS

             Appellant/Petitioner was accused of the murder on December 23rd,

1981, of Roxanne Jeeves and her son Kristopher Korper during the course of

abducting them and sexually assaulting Ms. Jeeves.

                                    ARGUMENT

1. The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to a violation of Applicant’s right to a speedy trial.

2. The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to a violation of Applicant’s right to due process.

             Appellant submitted these two issues to the Court of Appeals together

as they involved the same facts but different, although related, issues of law.

                   Procedural and Factual History of the Case

             George Washington Hicks was indicted for two murders arising out

of the same criminal transaction on April 29, 2003. The murders of Roxann


                                           3
Jeeves and her 5 year old son, Kristopher Korper, occurred on December 23, 1981

and remained unsolved for more than two decades. On March 8, 2001, hairs

recovered from a bag inside the deceased’s vehicle were submitted for DNA

testing and comparison to any DNA database. The DNA profile was then entered

into the Combined DNA Index system (CODIS) and on May 21, 2001, a match

was made between the DNA in the Jeeves case and the DNA of defendant Hicks.

On September 6, 2001, a witness, Connie Helms, who had seen the unsolved

mysteries television show, picked out a photograph of the defendant from a photo

line up. On March 17, 2002, a search warrant was executed for the DNA of

defendant. Subsequent testing of Defendant’s DNA, with hair samples and semen

found on the deceased’s body during the autopsy of Roxann Jeeves implicated the

Applicant.

             Mr. Hicks who was serving a sentence in the Texas Dept. Of Criminal

Justice was bench warranted to the Dallas County Jail in June of 2003.

             Both cases for a jury trial on September 20, 2004. Mr. Hicks and his

Attorney were ready to try both cases (F03-21911 & F03-21910) and announced

ready to proceed on both cases. The State however, chose only to proceed to trial

on the murder of Roxann Jeeves on January 22, 2007.




                                         4
             The defendant asserted his right to a “speedy trial” as follows:

             On January 22, 2007 at 10:39 am:

             THE COURT: My name is Lena Levario, I’m the judge that’s
presiding over the 204th at this time. Mr. Hicks, you stand charged by indictment
of the felony offense of murder. You actually have two cases. One where the
complaining witness’s name is Roxann Jeeves and the other where the
complaining witness’s name is Kristopher Korper.
             Do you understand what you’re charged with?
             THE DEFENDANT: Yes, ma’am.
             THE COURT: Sir, you have an absolute right to jury trial. And I
understand that you do want a jury trial in each of these cases, correct?
             THE DEFENDANT: Yes.
             THE COURT: Now, the State prefers to go on the Roxann Jeeves’
case. I cannot force them to try the cases at the same time. And the only right you
have is to have the cases tried separately .....

            THE COURT: Okay. So we will proceed today on the case involving
the murder of Roxann Jeeves ....

             Later on, after arraignment, Defendant’s trial attorney, Mr. Wayne

Huff, stated as follows:

               MR. HUFF: Your Honor, just one thing. First of all, let the record
reflect that, though we are trying one case, let the record reflect that the
Defendant is ready to try both cases today . . .
               THE COURT: Okay. All right. Is the State ready on the other case?
               MS. MULDER: Yes, we are ready.

             In the murder case involving Roxann Jeeves, the jury found the

accused guilty of the murder of Roxann Jeeves. The trial court then proceeded to

sentence the defendant to Life imprisonment for the murder of Roxann Jeeves in



                                         5
Cause no, F03-21910, and, ordered that sentence to commence only after the

defendant had completed serving his sentence in Cause No. 93-CR1592.

             On February 14, 2007, the Assistant District Attorney, on behalf of

the State of Texas, filed a motion to Dismiss the Indictment in F03-21911

(Alleging the murder of Kristopher Korper) stating as reasons why the State

wanted the case dismissed as follows:

             As a result fo the Defendant now serving two long consecutive
sentences, any sentence imposed in this case would not in all probability increase
the time he is presently serving. As a result, prosecution of this case at this time
cannot be justified. In addition, in order to eliminate the overcrowded condition of
this Honorable Court’s docket and to best serve the interest of the citizens of
Dallas County through the more efficient use of judicial and prosecutorial
manpower, the District Attorney’s Office believes this case should be dismissed
without prejudice.

The trial court granted the State’s motion to dismiss on 2/19/2007.

             On December 21, 2011, the State re-indicted defendant George

Washington Hicks for the murder of Kristopher Korper, eight years and eight

months after the first Indictment was filed, four years and eleven months after

Defendant George Hicks requested a speedy trial, and, both parties announced

ready for trial, and thirty years after the murder occurred.

          Speedy Trial Analysis (separate indictments: same charge)

             Applicant submits that the speedy trial clause applies to intervals

between separate indictments and between and between separate trials on the same

                                           6
charges. Dickey v. Florida, 398 U.S. 30 (1970) at 43. In the case at bar, the

original indictments filed on April 29, 2003 in both cases were filed in the 204th

Judicial District Court in Cause no. F03-21919HQ (murder of Kristopher Korper)

and in F03-21910HQ (murder of Roxann Jeeves).

             The Court of Appeals adequately writes about the factors that go into

the determination of this issue pursuant to the case of Barker v. Wingo, 407 U.S.
515 (1972) However, Applicant argues that the Court of Appeals erred in applying

and balancing the four ‘Barker factors’ (1) length of delay, (2) reason for delay,

(3) the defendant’s assertion of his right and (4) prejudice to the defendant to the

facts and procedural history of this case. Applicant states that the Court of

Appeals should give great weight against the State for the delay; which the Court

did not. Applicant further states that the Court of Appeal’s evaluation that

Applicant did not meet his burden that he timely asserted his right to speedy trial

as incorrect given a review of the entirely fo the case’s procedural history.

             Applicant further takes issue with the opinion of the Court of Appeals

that he did not show prejudice to himself by the delay. Finally, under the speedy

trial issue, Applicant submits that a balancing of all these factors should have

resulted in a conclusion that he was denied his right to a speedy trial.




                                          7
                              Reasons for the Delay.

             The State has the burden of justifying a delay in trial. Turner v. State,

545 S.W.2d 133,137-138 (Tex. Crim. App. 1976) The reason for the delay is an

important factor which must be examined to determine whether the 6th Amendment

right to a speedy trial has been violated. These reasons range from necessary on

one hand to negligence or intentional bad faith on the other.

             In the case at bar, the State’s decision to dismiss the indictment in the

murder of Kristopher Korper in February 2007 and then approximately five years

later to re-indict the Defendant, can not be considered negligence, such as was the

case in Doggett. Rather, the State who announced that they were ready to try the

Korper murder (F03-21911) made a conscious decision, deriving from their

absolute authority to “hold a case back” in the event of an acquittal. It was a

conscious strategic decision undertaken to gain an advantage in the litigation. In

the event of an acquittal or a minimal sentence, the State could then proceed to

trial on the Korper murder. Further, the decision was unilateral. Mr. Hicks and

his trial attorney were ready to go to trial in January 2007 and announced their

willingness to do so. However, as the court pointed out, the decision to try one

case only was the State’s decision to make, as was the decision to file to dismiss

the indictment.


                                          8
             The decision to re-indict was also intentional and the time of the re-

indictment was directly related to the fact that in December, 2011, that Mr. Hicks

was being considered for parole, The re-indictment of the murder case was

designed to derail any possible parole considerations. The state’s actions can only

be viewed as intentional and designed to gain a strategic advantage. Examining

the defendant’s position, all Mr. Hicks could do was prepare for trial and

announce ready, which was done in open court and on the record. Other than

demanding a speedy trial in each case in 2007, the defendant did not have the

power to force the State to try the cases together, nor, to force the State to try the

Korper murder in 2007 when everyone was ready.

             The court did not force the state to trial in light of their motion to

dismiss the case. The decision to grant a motion for dismissal is essentially

ministerial so long as a reason is presented. The State’s reason to dismiss the

Korper murder indictment in 2007 was that they were satisfied with a life sentence

and that an additional sentence (which would have run concurrently) was not

worth the time and effort.

             Five years later, after realizing that Mr. Hicks was up for parole, the

State seized an opportunity to re-indict in order to perhaps stack some additional

time onto the sentences that Mr. Hicks is swerving, and, more importantly, for


                                           9
purposes of this speedy trial analysis, to also delay and derail any parole

considerations. This decision to re-indict was clearly designed to harass and

prejudice the defendant and to gain a tactical advantage nearly five years after the

State dismissed their case, claiming to be satisfied with the sentence in January

2007.

                     Assertion of the Right to a Speedy Trial

             A third Barker-Wingo factor is the Defendant’s assertion of his right

to a speedy trial. Infra. While in some cases it is clear that the Defendant really

does not want a trial, especially not a speedy, that is not the situation here.

Immediately upon being bench warranted to the Dallas County Jail in 2003, Mr.

Hicks requested assistance of counsel, and the case was set for a jury trial on

February 2, 2004. The case was again set for jury trial nine more times. There

were no motions for continuance filed by the defense and no announcements of

Not Ready for trial. As further evidence that the Defendant did seek speedy and

final resolution of these cases, is the record showing that both cases were “special

settings” on March 6, 2006 and January 23, 2007.

             As the statement facts clearly reflects, the Defendant announced

ready for trial on both cases in January 2007 and in fact asserted his right to jury

trial in each case on that date.


                                          10
Prejudice to the Defendant because of the Delay.

             The final Barker-Wingo factor is the prejudice to the Defendant

resulting from the delay. Infra. In assessing this factor the court must take into

consideration the interests that the right to a speedy trial is intended to protect: “1)

to prevent oppressive pre-trial incarceration; 2) to minimize the accused’s anxiety

and concern; and 3) to limit the possibility that the accused’s defense will be

impaired.” Id. At 532. The holding in Barker-Wingo emphasizes that, of these

factors, “the most serious is the last, because the inability of a defendant to

adequately prepare his case skews the fairness of the entire system.”Id. At 532.

                 “Excessive delay presumptively compromises the reliability of a

trial in ways that neither party can prove or, for that matter, identify.” Dragoo, 96
S.W.3d at 315. “The Appellant’s failure to offer demonstrable evidence of

prejudice is not fatal to his claim.”Id. at 315.

             Even in those situations where the accused is incarcerated in a penal

institutional on another charge, it is well settled that the defendant is still entitled

by the 6th Amendment to a speedy trial. Smith v. Hooey, 393 U.S. 374 (1969);

Strunk v. United States, 412 U.S. 434 (1973); Moore v. Arizona, 414 U.S. 259

1973).




                                           11
             As regard to the “anxiety and concern” aspect and effect upon the

accused, the United States Supreme Court in Smith, relying upon Klopfer v. North

Carolina, stated: “While it might be argue that a person already in prison would be

less likely than others to be affected by “anxiety and concern accompanying public

accusation”, there is reason to believe that an outstanding untried charge...can

have fully as depressive an effect upon a prisoner as upon a person who is at

large.”

             The Defendant was considered for parole in December 2011.

Appellant’s trial counsel argued in the motion to dismiss that the Defendant was in

the process necessary prior to parole one of which is that the defendant would

have to diligently participate in counseling. While the parole board was

considering the possibility of parole, this decision was sidelined by the indictment

filed herein, the issuance of a bench warrant for the defendant to be moved to the

Dallas County Jail, and the unknown result of this re-indictment. Clearly this

shows actual and ongoing prejudice to the Defendant.

             Finally, in terms of actual harm to the defendant, one must look at the

most important Barker factor, how the delay affects the defendant’s ability to

present a defense. In January 2007, when all parties announced ready for trial for

both cases, the Defendant’s mother, Eva Hicks was available to testify in


                                         12
mitigation. The defendant’s mother was uniquely qualified to testify about the

physical and sexual abuse suffered by the defendant in childhood. After 2007,

Eva Hicks was subsequently diagnosed with Alzheimers, which may have affected

her ability to testify in mitigation. The ability to present mitigation to the jury in a

murder case is an essential right in a murder case and has constitutional support.

             Once a defendant has established that his right to a speedy trial has

been violated, the only possible remedy is dismissal prosecution. Strunk v. U.S.,

93 SC 2260 (1973). Because defendant’s right to a speedy trial, as guaranteed by

the Sixth Amendment to the United States Constitution, and Article I, Section 10

of the Texas Constitution, has been denied, he was entitled to a dismissal of the

indictment presented in this case.

             At pretrial Appellant moved the trial court to dismiss the indictment

filed in this cause pursuant to article 28.061 of the Texas Code of Criminal

Procedure for violation of his constitutional right due process of law (Fourteenth

Amendment U.S. Constitution and Texas Constitution Article 1, sec. 13 Due

Course of Law) The Court of Appeals erred in its analysis of this issue.

                      DUE PROCESS VIOLATION CLAIM

             Applicant submits that the Court of Appelas erred in finding that the

delay in trial in this case did not cause substantial prejudice to Applicant.


                                           13
             United States v. Marion

             Trial Counsel argued that statutes of limitation work to limit exposure

to criminal prosecution to a certain fixed period of time which serves to protect the

accused from the burdens imposed by speedy trial violations. However, in such

cases such as murder, no statute of limitation exists in Texas. In United States v.

Marion, 404 U.S. 307 (1971) the government acknowledged the due process

constraints on strategic delays for the Government issue as follows:

               Thus, the Government concedes that the Due Process Clause of the
Fifth Amendment would require dismissal of the indictment if it were shown at
trial that the pre-indictment delay in this case caused substantial prejudice to
appellees’ rights to a fair trial and that the delay was an intentional device to gain
tactical advantage over the accused. Brief for U.S. at 324.

             In the case at bar where the decision to re-indict stems from the State

not being happy that potentially the defendant could receive parole earlier than

they had anticipated, not because the delay was necessary to make sure that they

had a case before they indicted the defendant. Further, the defendant had been

prejudiced by the delay due to the loss of his mother, which is laid out in more

detail in the defendant’s speedy trial motion filed previously, and from having to

again, five years later, cross examine witnesses in a murder occurring in 1981. In

the case at bar, the decision by the State is intentional and opportunistic, in that




                                          14
because of the passage of time, the State was able to derive a tactical advantage

where none existed at the time of the dismissal in 2007.

             The reason given by the State to the Judge in order to obtain a

dismissal in 2007 was that the State was satisfied with the Life sentence for the

murder of Roxann Jeeves. Further, the State was satisfied with the Court ordering

the Life sentence stacked. It is not necessary to prove that the decision to dismiss

the 2003 indictment was done in bad faith as is suggested in the State’s brief. To

allow the State to take advantage of the normal passage of time in order to gain an

advantage over the litigation (depriving the defendant of his back time) and to

intentionally circumvent the law applicable in 2007, which would have required

the cases to run concurrently, shows that they are seizing upon a tactical strategy

in order to obtain an advantage over the defendant. See also United States v.

Lovasco, 431 U.S. 783 at 796 (1977):

              In Marion we noted with approval that the Government conceded that
a “tactical” delay would violate the Due Process Clause. The Government renews
that concession here, Brief for United States 32 and expands it somewhat by
stating: “A due process violation might also be made out upon a showing of
prosecutorial delay incurred in reckless disregard of circumstances, known to the
prosecution, suggesting that there existed an appreciable risk that delay would
impair the ability to mount an effective defense.”


             In the case at bar, if the the delay was not consciously done to obtain

a tactical advantage then it clearly was reckless disregard of the circumstances

                                         15
when the State asked the Judge to dismiss because they were satisfied with the

Life sentence and the stacking order, when they have now discovered how the

parole law applicable to this case (1981) is applied to the defendant’s case.

3.The Court of Appeals erred in applying the law to the facts of this case in
regard to upholding the trial court’s denial of Applicant’s motion to dismiss
the case at bar due to the prosecution is barred by the doctrine of laches.

                                 Laches Argument

             Applicant argues that the Court of Appeals erred in affirming the trial

court’s denial of Applicant’s motion to dismiss the indictment filed in this cause

pursuant to the doctrine of laches, an equitable remedy. In Perez v. State, 398
S.W.3d 206 (Tex. Crim. App. 2013) the Court of Criminal Appeals discussed the

doctrine of laches. Defendant submits that the State of Texas should be barred in

the prosecution of this case which allegedly arose out of the same criminal episode

or transaction because the State neglected to assert its right or claim to prosecute

defendant for such an extended period of time the lapse of time and other

circumstances has caused prejudice to the Defendant in his ability to defend this

case and or if convicted. Such delay should operate as a bar in a court of equity.

             The reason given by the State to the Judge in order to obtain a

dismissal in 2007 was that the State was satisfied with the Life sentence for the

murder of Roxann Jeeves. Further, the State was satisfied with the Court ordering


                                          16
the Life sentence stacked. It is not necessary to prove that the decision to dismiss

the 2003 indictment was done in bad faith as is suggested in the State’s brief. To

allow the State to take advantage of the normal passage of time in order to gain an

advantage over the litigation (attempting to deprive the Defendant of his back

time) and to intentionally circumvent the law applicable in 2007, which would

have required the cases to run concurrently, shows that they are seizing upon a

tactical strategy in order to obtain and advantage over the Defendant.

4. The Court of Appeals erred in overruling Applicant’s issue No. 7 raised in
direct appeal which claimed that Applicant’s plea of re judicata/collateral
estoppel jeopardy in regard to the allegation in the indictment that Applicant
used or exhibited a deadly weapon in this case at bar because he was
prosecuted on the same facts in a companion case in which a deadly weapon
finding was not made in the judgement of conviction for murder in the
companion case.

             Applicant submits that the Court of Appeals erred in affirming the

trial court’s overruling his plea of res judicata/collateral estoppel argument in

regard to the allegation and finding that he used or exhibited a deadly weapon

since the first judgement in the companion case did not contain such a finding.

             An issue necessarily determined by the trier of fact at the former

punishment proceeding against defendant in Cause No. F03-219100 was whether

or not a deadly weapon was used or exhibited in the criminal episode in which two

victims were killed; to-wit: Roxanne Jeeves and her son, Kristopher Korper. The


                                          17
evidence adduced at the trial in F03-21910 showed that both victims were killed

during the same transaction or criminal episode. The judge in said cause set

punishment and did not make a finding that a deadly weapon was used or

exhibited. The prosecutor in that case made the following statement during the

trial of that case in support of her proffer of evidence of the extraneous offense

against Kristopher Korper to the Court.

             (Reporter’s Record Volume 4 page 94-95)

             “THE COURT: - we’re not trying that case. So I just want to know

why you say that is going to be relevant.

             MS. MULDER: Because the murders happened simultaneously, at the

same time . . .”

             The judgement rendered in the former proceeding necessarily

determined the issue adversely to the prosecution when there was no finding of

deadly weapon, and its relitigation in the above-entitled and numbered cause

violates defendant’s statutory and state and federal constitutional rights to be

protected against being put in jeopardy more than once for the same alleged fact of

the use or exhibition of a deadly weapon. See also Johnson v. State, 233 S.W.3d
420 (Tex. App.-Ft. Worth, 2007, pet. ref’d).




                                          18
5. The Court of Appeals erred in holding that there was no violation of the
confrontation clause of the United States Constitution as discussed in the
cases of Medenez-Diaz v. Massachusetts , 131 S. Ct. 2705 (2011) and Burch v.
State, 401 S.W.3d 634 (Tex. Crim. App. 2013) .


             Applicant argues that the Court of Appeals incorrectly analyzed the

application of the confrontation clause of the United States Constitution to this

case where the trial court allowed a different medical examiner than the original

express an opinion as to the cause of death. See Burch v. State, 401 S.W.3d 634

(Tex. Crim. App. 2013)

                                     PRAYER

             For the reasons stated, it is respectfully submitted that the Court of

Criminal Appeals should grant this Petition for Discretionary Review and then

reverse the judgment, and remand for a new trial.

                                    Respectfully submitted by,



                                     /s/ John Tatum
                                    John Tatum




                                         19
                         CERTIFICATE OF SERVICE


      I, JOHN TATUM, do hereby certify that a true and correct copy of the
foregoing Petition for Discretionary Review for Petitioner was delivered to Susan
Hawk, Criminal District Attorney, Appellate Section, 11th floor, Frank Crowley
Criminal Courts Building, Dallas, Texas 75207, on this 17th day of August, 2015.



                                    /s/ John Tatum
                                   JOHN TATUM

CERTIFICATE OF COMPLIANCE OF WORD COUNT PURSUANT TO
            APPELLATE RULE OF PROCEDURE 9.4

      I certify that this document has 4,352 words pursuant to the definitions of
length and content in Rule 9.4. (C)(i)(2)(D)

      A. Case Name: George Washington Hicks
      B. The Court of Criminal Appeals
      C. The Type of Document: Petition for Discretionary Review
      D. Party for whom the document is being submitted: Appellant
      E. The Word Processing Software and Version Used to Prepare the Brief:
      Word Perfect X7
      Copies have been sent to all parties associated with this case.

       /s/ John Tatum       8/17/2015
      (Signature of filing party and date)




                                         20
                       CERTIFICATE OF COMPLIANCE

      I certify that this submitted e-mail attachment to file Petition for
Discretionary Review complies with the following requirements of the Court:

      1. The petition is submitted by e-mail attachment;

      2. The e-mail attachment is labeled with the following information:

      A. Case Name: George Washington Hicks
      B. The Appellate Case Number: NO. 05-14-00417-CR
      C. The Type of Document: Petition for Discretionary Review
      D. Party for whom the document is being submitted: Appellant
      E. The Word Processing Software and Version Used to Prepare the Motion :
      Word Perfect X7

      3. Copies have been sent to all parties associated with this case.

         /s/ John Tatum         8/17/2015
      (Signature of filing party and date)

      John Tatum
      (Printed name)

      John Tatum, Attorney at Law

      Emailed Copy of Petition




                                         21
APPENDIX A




    22
Affirmed as Modified; Opinion Filed July 21, 2015.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00417-CR

                         GEORGE WASHINGTON HICKS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-00837-W

                              MEMORANDUM OPINION
                             Before Justices Myers, Evans, and Brown
                                     Opinion by Justice Evans
       George Washington Hicks appeals his conviction for murder and asserts thirteen issues.

Appellant asserts the trial court erred by overruling his: (1) three Batson challenges (issues 1-3);

(2) motions to dismiss due to a violation of his right to speedy trial and due process (issues 4-5);

(3) motion to dismiss the indictment in the case on grounds it is barred by the doctrine of laches

(issue 6); (4) plea of res judicata and collateral estoppel (issue 7); (5) objections to identification

testimony (issue 8); (6) objection to the testimony of the medical examiner (issue 9); and (7)

objection to the jury argument (issue 11). Appellant also argues that the trial court erred in

denying his motion for mistrial (issue 10). Finally, appellant asserts that the evidence is legally

insufficient (issue 12) and the judgment does not properly reflect defendant’s back-time credit
(issue 13). We modify the judgment with respect to back-time credit and affirm the judgment as

modified.

                                          I. BACKGROUND

           Before noon on December 23, 1981, a mother, Roxanne Jeeves, and her five-year old

son, Kristopher Korper, were murdered in a field in Mesquite. Both mother and son were shot in

the head.       Deputy Sheriff James Cron, a lieutenant in the physical evidence section,

photographed the crime scene and recovered a white knit hat and a knife from the crime scene.

Deputy Sheriff Cron found the keys to Jeeves’s car and located latent prints on the front

passenger window. A blue bag on the front seat of the car contained a black knit hat with a pin

in it saying “Super Shit,” duct tape, live ammunition, a small vanilla extract bottle and an antique

revolver holster. He also collected hairs from inside the black knit hat and some cigarette butts

from the car. A small notebook with the name E. Oden in it was also found in the car. Jeeves’s

purse and a toy were located in the backseat. No firearm was recovered.

           In March 2001, hairs recovered from the blue bag were submitted for DNA testing and

comparison to CODIS (Combined DNA Index System). There was a hit in the CODIS database.

The DNA profile from the hairs matched appellant’s DNA. In addition, the DNA on one of the

cigarette butts found in Jeeves’s car matched the DNA on the hairs from the knit cap. At the

time of this discovery, appellant was serving time with the Texas Department of Criminal

Justice.

           In 2001, the police also interviewed appellant’s wife and her brother (Joseph McGary)

and son (Derrick McGary). The brother and son both lived with appellant at the time of the

double murders in December 2001. The brother and son identified the blue bag found in

Jeeves’s car as belonging to appellant.




                                                –2–
       On April 29, 2003, appellant was indicted for the murders of Jeeves (Cause No. F03-

21910) and Korper (Cause No. F03-21911). In 2006, the rape kit collected from Jeeves was

compared to appellant’s DNA profile and there was a match. On January 22, 2007, the State

elected to proceed only with Jeeves’s case and appellant was tried for her murder. The jury

found appellant guilty of murder and the trial court sentenced him to life in prison. The trial

court further ruled that the life sentence would run consecutively to the 80-year sentence

appellant had received for aggravated sexual assault in 1994. In February 2007, the State

dismissed Korper’s murder case (Cause No. F03-21911) for the following reasons:

       As a result of the Defendant now serving two long consecutive sentences, any
       sentence imposed in this case would not in all probability increase the time he is
       presently serving. As a result, prosecution of this case at this time cannot be
       justified. In addition, in order to eliminate the overcrowded condition of this
       Honorable Court's docket and to best serve the interests of the citizens of Dallas
       County through the most efficient use of judicial and prosecutorial manpower, the
       District Attorney's Office believes this case should be dismissed without
       prejudice.

       In December 2011, appellant was re-indicted for Korper’s murder.          The indictment

charged that appellant had intentionally or knowingly caused Korper’s death or had intended to

cause serious bodily injury by “shooting the said Kristopher Korper with a deadly weapon, to-

wit: a firearm.”

       On March 24, 2014, appellant entered a plea of not guilty as to the charge of murder.

The State presented over twenty witnesses during appellant’s murder trial. Roy Baird and James

Cron, retired officers from the Dallas Sheriff’s Office, testified about the crime scene and what

items were recovered. Dr. Jeffrey Barnard, the chief medical examiner for Dallas County,

examined the autopsy photographs and concluded that the victim’s cause of death was a gunshot

wound to the right forehead area. Dr. Barnard noted that there was gunpowder marking the

victim’s skin surface which means the barrel tip was close enough to the victim when it was

discharged that the gunpowder struck the skin surface.
                                              –3–
       Larry Forsyth, a former detective for the Dallas Sheriff’s Office, worked on this case and

testified that he had recovered a Texaco receipt from the car. Detective Forsyth spoke with a gas

station attendant who stated that Jeeves was driving the car with an African-American man in the

front seat and a child in the backseat around 9:30 am or 10:00 am on the day of the murders. In

2001, Detective Forsyth submitted the hairs from the knit cap into CODIS and the DNA in the

hairs matched appellant’s DNA. Deputy Sheriff Lieutenant Howard Sparks of the Dallas County

Sheriff’s Office also worked on this case and testified at trial. He noted that the “E. Oden”

notebook found at the murder scene belonged to Eugene Oden who worked at an office building

where appellant performed cleaning services.

       Numerous employees of SWIFS (Southwestern Institute of Forensic Sciences) testified at

trial including Joe Paredez, Tim Fallon, Benita Boyd, and Charles Clow. Paredez, as a former

autopsy assistant, testified that samples and slides for a rape kit were prepared during Jeeves’s

autopsy. Fallon, a trace evidence analyst, testified that it was his job to examine hairs, fibers,

chemical residues, gunshot residues and other items for criminal and civil investigations. He

testified that the small bottle of liquid recovered at the crime scene was ethyl ether and water

which could be used as an anesthetic. Boyd, a forensic serologist, testified that as a former

employee of SWIFS that it was her job to identify and classify blood and body fluids as well as

evidence from a rape kit collected during an autopsy. Boyd testified she examined swabs and

smears from the Jeeves autopsy and located the presence of seminal fluid and acid phosphatase.

Clow, a former SWIFS employee, testified about his 2006 testing of the three lead fragments in

the victim’s case and the bullets from Jeeves’s case. Clow concluded that the bullets were

consistent with bullets coming from a .38 or .357-caliber firearm.

       In addition, Lorna Beasley, a former employee of the Texas Department of Public Safety,

testified about the DNA testing performed in this case. In 2002, her lab received a blood

                                               –4–
specimen and buccal swabs and hair specimen from appellant. Appellant’s blood specimen was

compared to the root DNA from the hair recovered at the crime scene and it was concluded that

appellant was the source of the hair. She testified that the probability of selecting an unrelated

person at random who could be the source of this DNA profile is approximately 1 in 10.12

quintillion for Caucasians, 1 in 16.91 quintillion for African-Americans, and 1 in 2.011

quintillion for Hispanics. Beasley also testified that there was a partial profile on the cigarette

butt from the crime scene and appellant’s known DNA standard matched with the five loci that

were present. The statistical weight of this evidence was 1 in 18,670 for Caucasian, 1 in 17,950

for African-Americans, and 1 in 28,010 for Hispanics. Beasley also analyzed the anal smear

slides, the vaginal smear slides, and the anal swab from Jeeves’s autopsy for the presence of

spermatozoa. Beasley determined that the DNA profile from the sperm fraction of the anal swab

was consistent with the DNA profile of appellant. The probability of selecting an unrelated

person at random who could be the source of this DNA profile is approximately 1 in 94.25

sextillion for Caucasians, 1 in 28.66 sextillion for African-Americans, and 1 in 8.137 sextillions

for Hispanics. Jennifer Smith, a DNA analyst with a private DNA testing laboratory, also

testified about the testing she performed in this case on Jeeves’s underwear and panty liner.

Smith testified that she conducted seminal fluid testing on this item and she was able to match

the DNA to appellant.

       At trial, Derrick and Joseph McGary each identified the blue bag and brown holster

recovered from Jeeves’s car and testified that they belonged to appellant. Derrick testified that

he had seen the blue bag in his mother’s (appellant’s former wife) room and that it contained a

brown holster and revolver. Joseph McGary testified that he lived with his sister and appellant in

1981 and that when he was going through a closet in his sister’s room he found a blue bag that

contained a holster, gun, duct tape, and rope. Both Derrick and Joseph testified that appellant

                                               –5–
often wore toboggan hats with pins with little sayings in them like the one recovered at the crime

scene.

         Patricia McAvey, Jeeves’s next door neighbor, saw an African-American man holding

Korper’s hand at the apartment complex. Another witness—Tamera Tignor—was near the crime

scene on the day of the murders to pick up her grandmother. She saw a “dark complexioned”

man running across a field toward Cartwright Road on the morning of December 23, 1981.

Connie Helms, who was visiting her father in the area of Lawson and Cartwright Roads on

December 23, 1981, heard gunfire and then saw a man coming down the road. The man stopped

at the house and asked for a drink of water and her father said no. He asked to use the phone and

her father said no. Tignor described the man as a black man with full cheeks, buggy eyes, and

unruly hair. She called the police after seeing the murders featured on Unsolved Mysteries and

told the officer that she thought she could recognize the suspect. Tignor later identified appellant

in a photo line-up.

         On March 28, 2014, the jury found appellant guilty of murder and the trial court assessed

punishment at life in prison. Appellant then filed this appeal.

                                           II. ANALYSIS

         A.     Peremptory Challenges:       Appellant’s Batson Challenge to the State’s
                Peremptory Strikes of Juror Nos. 27, 31 and 43 (Issues 1-3)

         Appellant argues that the trial court erred in overruling his objections to the jury panel

based on the State’s misuse of its peremptory challenges. Appellant specifically challenged the

State’s peremptory strikes of three African-Americans, prospective jurors numbered 27, 31, and

43, as violating Batson v. Kentucky, 476 U.S. 79 (1986). Appellant is African-American.

         When we review a trial court’s ruling on a Batson challenge, we “should not overturn the

trial court’s resolution of the Batson issue unless [we] determine[] that the trial court’s ruling

was clearly erroneous.” Blackman v. State, 414 S.W.3d 757, 765 (Tex. Crim. App. 2013) (citing
                                                –6–
Herron v. State, 86 S.W.3d 621, 630 (Tex. Crim. App. 2002)); see Davis v. State, 329 S.W.3d
798, 815 (Tex. Crim. App. 2010) (“The trial court’s determination is accorded great deference

and will not be overturned on appeal unless it is clearly erroneous.”). We review the entire

record of voir dire, see Blackman, 414 S.W.3d at 765, and do so in the light most favorable to the

trial court’s ruling. Davis, 329 S.W.3d at 815. In a Batson hearing, “[t]he trial court is the sole

judge of the credibility of the witnesses and may choose to believe or disbelieve all or any part of

any witness’ testimony.” Wiltz v. State, 749 S.W.2d 519, 520 (Tex. App.—Houston [14th Dist.]

1988, no pet.). The Supreme Court has consistently recognized that credibility determinations of

the trial court should be given great deference on appellate review. See Batson, 476 U.S. at 98

n.21 (“Since the trial judge’s findings in the context under consideration here largely will turn on

evaluation of credibility, a reviewing court ordinarily should give those findings great

deference.”).

       The first step of a Batson challenge begins when a challenger makes “a prima facie

showing of racial discrimination in the state’s exercise of its peremptory strikes.” Davis, 329
S.W.3d at 815 (citing Herron, 86 S.W.3d at 630). Then, in the second step, the burden shifts to

the party making the strikes to articulate race-neutral explanations for its strikes. Id. Once the

party making the strikes has articulated race-neutral explanations, in the third step, the burden

shifts back to the challenging party to show that the explanations are a pretext for discrimination.

Id. The trial court must then determine whether the challenging party has carried its burden of

proving discrimination. Id.

       When a party challenges an opponent’s strike on the basis of purposeful discrimination, if

the trial court proceeds immediately to the second step by inquiring of the proponent whether he

had a non-discriminatory purpose, a reviewing court is to assume that the opponent has satisfied

his step-one obligation to make a prima facie case of purposeful discrimination and address only

                                                –7–
the second and third steps. Watkins v. State, 245 S.W.3d 444, 447 (Tex. Crim. App. 2008). At

the second step of the analysis, there is no fact-finding to be done. The trial court simply accepts

the explanation for the strike at face value and determines whether it is a reasonably specific

race-neutral reason. See Purkett v. Elem, 514 U.S. 765, 768 (1995). Unless a discriminatory

intent is inherent in the explanation, the reasons offered will be deemed race neutral. See id.; see

also Fritz v. State, 946 S.W.2d 844, 847 (Tex. Crim. App. 1997) (discriminatory intent inherent

in reason for peremptory challenge that males under the age of thirty would identify with

opponent). “Thus, it is only at step three ‘that the persuasiveness of the justification becomes

relevant—the step in which the trial court determines whether the opponent of the strike has

carried his burden of proving purposeful discrimination.’” Guzman v. State, 85 S.W.3d 242, 246

(Tex. Crim. App. 2002) (citing Purkett, 514 U.S. at 768).

       Here, appellant challenged the State’s striking of prospective jurors numbered 27, 31, and

43. Because the trial court immediately moved to step two, we assume the validity of appellant’s

initial challenges. See Watkins, 245 S.W.3d at 447. The State then gave reasonable, race-neutral

reasons for its strikes. For prospective juror number 27, the State argued that (1) she would

require more than one eyewitness as stated in the jury selection portion and (2) her husband had

recently been prosecuted by the District Attorney’s Office. For prospective juror number 31, the

State noted her questionnaire answers included statements to the effect that:          (1) she was

“beyond displeased with her treatment” by a judge and (2) that the “entire system could not be

fair and she doesn’t believe in it.” The State also noted that this prospective juror had a previous

DWI conviction.     Finally, the State argued that it struck prospective juror number 43 because

she indicated on her questionnaire that she could not sit in judgment of another human being. In

accordance with the second stage of a Batson challenge, the trial court merely accepted these

proffered reasons as race-neutral, but did not determine whether they were persuasive. Guzman,

                                                –8–
85 S.W.3d at 246 (citing Purkett, 514 U.S. at 768). Appellant did not make any further argument

and the court overruled the challenges.

       Thus, we are asked to decide whether the trial court clearly erred by failing to find that

the State’s proffered reasons were pretexts for race discrimination. The United States Supreme

Court has identified several factors to be considered in assessing the striking party’s true motives

for a peremptory strike, including:

       • that the State exercised its peremptory challenges to eliminate a far greater
       proportion of the African–American veniremen than the non-African-American
       veniremen;
       • that the reasons the State asserted for eliminating the African–American
       veniremen in question appeared to apply equally well to many of the non-African-
       American veniremen whom the State did not challenge;
       • that the State utilized its option to shuffle the jury panels in a manner that
       supported an inference of race discrimination; and
       • that the State directed questions expressly designed to elicit grounds for
       peremptory challenges disproportionately, in a manner that suggested an intent to
       single out African–American veniremen for elimination.

Watkins, 245 S.W.3d at 448–49. Here, the State did not use its peremptory challenges to

eliminate a far greater portion of African-American prospective jurors than non-African-

American prospective jurors. During the hearing, the State noted as follows:

       The numbers in the breakdown that I see in the strike zone, which is the relevant
       zone for the Court to consider, there were four Hispanics in the strike zone. There
       were nine African-Americans in the strike zone. There were 17 Caucasians in the
       strike zone. And four Asian or Pacific Islanders in the strike zone. The State
       exercised zero out of four peremptory challenges on Hispanics. We struck three
       out of nine that are in the strike zone, not 22 out of the whole panel. Of the nine
       that are actually in the strike zone, we exercised three peremptory strikes, leaving
       six. We struck of the 17 Caucasians, five of them -- out of the 17. And then one
       of the Asian Pacific Islanders.

Further, the State eliminated non-African-American potential jurors for the same reasons that it

eliminated African-American potential jurors. As discussed above, the State eliminated potential

juror number 43 because she indicated on her questionnaire that she could not sit in judgment of




                                                –9–
another human being. The State also noted during the Batson hearing that it struck potential

juror number 28, a white female, for the same reason. Specifically, the State argued:

          And the reason that we struck [potential juror number 43] is because on her
          questionnaire she indicated that she could not sit in judgement [sic] of another
          human being. It is true that during voir dire she explained that what she really
          meant by that was that she had misgivings about the death penalty, but I struck
          Juror Number 43 for that reason, which is the same that I struck Juror Number 28
          who is a white female who was similarly situated in the panel.

Appellant makes no argument nor do we have any evidence that the State either utilized its

option to shuffle the jury panels in a manner that supported an inference of race discrimination or

directed questions expressly designed to elicit grounds for peremptory challenges

disproportionately and in a manner that suggests an intent to single out African–Americans for

elimination. Thus, our review of the record supports the trial court’s ruling and we cannot say

the trial court clearly abused its discretion. Accordingly, we overrule appellant’s first three

issues.

          B.     Motions to Dismiss: Appellant alleges violations of his right to speedy trial and
                 due process and argues that the indictment is barred by doctrine of laches
                 (Issues 4-6)

          Appellant argues that the trial court erred in overruling his motions to dismiss based on

violations of his right to speedy trial and due process. Appellant also argues that the trial court

erred in overruling his motion to dismiss based on the doctrine of laches. We disagree.

          The two murders occurred on December 23, 1981. Appellant was separately indicted for

each murder on April 29, 2003. On January 22, 2007, appellant’s attorney stated for the record

that he was ready to try both cases. The State, however, elected to proceed with only the Jeeves

case. The jury convicted appellant and he received a life sentence for Jeeves’s murder. As

appellant was already serving an eighty-year sentence for a prior crime, the judge ordered the life

sentence to commence only after appellant had completed serving his sentence for the prior



                                                –10–
crime. On February 14, 2007, the State filed a motion to dismiss the indictment for Korper’s

murder for the following reasons:

       As a result of the Defendant now serving two long consecutive sentences, any
       sentence imposed in this case would not in all probability increase the time he is
       presently serving. As a result, prosecution of this case at this time cannot be
       justified. In addition, in order to eliminate the overcrowded condition of this
       Honorable Court's docket and to best serve the interests of the citizens of Dallas
       County through the most efficient use of judicial and prosecutorial manpower, the
       District Attorney's Office believes this case should be dismissed without
       prejudice.

       On December 21, 2011, appellant was re-indicted for Korper’s murder. On March 8,

2012, appellant filed a handwritten motion to set aside indictment for denial of speedy trial but

withdrew the motion later that month. Appellant then filed a speedy trial demand on September

4, 2012. On October 26, 2012, appellant filed a motion to dismiss the indictment with prejudice

for denial of his right to a speedy trial. The State filed a response to this motion on October 29,

2012. On November 1, 2012, appellant filed a motion to dismiss the indictment for denial of his

right to due process of law.

       On November 1, 2012, the trial court held a hearing on these motions to dismiss. For

purposes of the speedy trial allegation, appellant’s counsel stated that appellant was only

contesting the time period beginning on the date that appellant was ready to go to trial (January

22, 2007). The State called three witnesses: (1) Nancy Mulder, the former assistant district

attorney who tried the Jeeves case; (2) Brandon Birmingham, the lead prosecutor with the district

attorney’s office in the Korper case; and (3) Layne Fulps, an investigator with the district

attorney’s office. Mulder testified that it was a tactical decision not to proceed with Korper’s

case. Mulder noted that Jeeves’s case was the stronger case but if her case had resulted in a not

guilty verdict or a hung jury, she wanted to be able to proceed with Korper’s case. She also

testified that she dismissed Korper’s case because she thought appellant would die in prison, not

because it would give her a tactical advantage over appellant. Birmingham testified that he had
                                              –11–
been actively working on preparing the case for trial. Fulps testified that all of the witnesses

from the 2007 trial had been located. Following the hearing, the trial court denied the motions to

dismiss. Appellant’s trial began on March 14, 2014. On March 25, 2014, appellant filed a

motion to dismiss indictment based on the doctrine of laches. The court denied the motion.

               1.      Speedy Trial

       The Sixth Amendment of the United States Constitution provides in part, “[i]n all

criminal prosecutions, the accused shall enjoy the right to a speedy and public trial,” thereby

guaranteeing an accused the right to a speedy trial. U.S. CONST. amend. VI; see Barker v.

Wingo, 407 U.S. 514, 515 (1972). This right was made applicable to state criminal prosecutions

by the Due Process Clause of the Fourteenth Amendment. See Klopfer v. North Carolina, 386
U.S. 213, 223 (1967). If a violation of the speedy trial right is established, the only possible

remedy is dismissal of the prosecution. Dragoo v. State, 96 S.W.3d 308, 313 (Tex. Crim. App.

2003). As dismissal is a radical remedy, the courts must apply the Barker balancing test with

common sense and sensitivity to ensure that charges are dismissed only when the evidence

shows that a defendant’s actual and asserted interest in a speedy trial has been infringed. See

Cantu v. State, 253 S.W.3d 273, 281 (Tex. Crim. App. 2008) (en banc) The constitutional right

is that of a speedy trial, not dismissal of the charges. Id.

       The court must balance four factors when analyzing a speedy trial claim: (1) length of

delay; (2) reason for delay; (3) the defendant’s assertion of his right; and (4) prejudice to the

defendant. Barker, 407 U.S. at 530. While the State has the burden of justifying the length of

delay, the defendant has the burden of proving the assertion of the right and showing prejudice.

See Cantu, 253 S.W.3d at 280. The defendant’s burden of proof on the two factors varies

inversely with the State’s degree of culpability. Id. The four factors must be considered together

along with other relevant circumstances and the court must engage in a difficult and sensitive

                                                 –12–
balancing process in each case. Id. at 281. There is a bifurcated review of a trial court’s ruling

on a speedy trial claim—abuse of discretion standard for the factual components and a de novo

standard for the legal components. Id. at 282. This means that we independently weigh and

balance the Barker factors but we presume the trial court resolved any disputed fact issues in a

manner that supports its ruling. See Zamorano v. State, 84 S.W.3d 643, 648 (Tex. Crim. App.

2002).

                       a)      Length of delay

         Appellant argues various lengths of delay. In his motion to dismiss filed on October 26,

2012, appellant argued a length of delay between the first indictment (April 29, 2003) and the

second indictment (December 21, 2011). At the hearing on the motion to dismiss, however,

appellant’s counsel stated that appellant was only contesting the time period beginning on the

date that appellant was ready to go to trial (January 22, 2007). In his appellate brief, appellant

again argues the length of time between the first and second indictments and cites Dickey v.

Florida, 398 U.S. 30, 43 (1970) in support of the assertion that the speedy trial clause applies to

intervals between separate indictments and between separate trials on the same charges.

Appellant, however, fails to note that his citation refers to a passing reference made by Justice

Brennan in a concurring opinion, not the opinion of the Supreme Court. Following the Dickey

opinion, the Supreme Court clarified what amount of time may be considered in a speedy trial

claim:

         Although delay prior to arrest or indictment may give rise to a due process claim
         under the Fifth Amendment, see United States v. Lovasco, 431 U.S. 783, 788-789,
         97 S. Ct. 2044, 2047-48, 52 L. Ed. 2d 752 (1977), or to a claim under any
         applicable statutes of limitations, no Sixth Amendment right to a speedy trial
         arises until charges are pending. Similarly, the Speedy Trial Clause has no
         application after the Government, acting in good faith, formally drops charges.
         Any undue delay after charges are dismissed, like any delay before charges are

                                                 –13–
          filed, must be scrutinized under the Due Process Clause, not the Speedy Trial
          Clause.

U.S. v. MacDonald, 456 U.S. 1, 7 (1982). In making this holding, the Supreme Court noted that

the primary purpose behind the Sixth Amendment right to a speedy trial is not to prevent

prejudice to the defense caused by the passage of time. Id. at 8. Instead, the speedy trial

guarantee is designed to minimize the possibility of lengthy incarceration prior to trial and to

shorten the disruption of life caused by arrest and the presence of unresolved criminal charges.

Id.

          Here, the State formally dismissed the charges against appellant for Korper’s murder on

February 14, 2007. Accordingly, appellant cannot assert a length of delay from April 29, 2003

until December 21, 2011 under the speedy trial clause. Instead, the length of the delay is

measured from the time the defendant is arrested or formally accused. See Dragoo, 96 S.W.3d at

313. In general, delay approaching one year is sufficient to trigger a speedy trial inquiry. See

Shaw v. State, 117 S.W.3d 883, 889 (Tex. Crim. App. 2003). Here, appellant was indicted in this

case on December 21, 2011, and his trial began on March 14, 2014. Accordingly, a delay of

almost 27 months occurred between the appellant’s indictment and his trial.1 This delay was

sufficient to trigger a speedy trial inquiry.

                          b)       Reason for delay

          The second factor involves the reason for the State’s delay. When a court assesses this

factor, different weights must be assigned to different reasons. Barker, 407 U.S. at 531. A

deliberate attempt to delay the trial in order to hamper the defense should be weighted heavily

against the government. Id. A more neutral reason such as negligence or overcrowded courts


      1
       Although appellant could also have raised the time period from the first indictment (April 23, 2003) through
his dismissal in the first case (February 14, 2007), appellant did not specifically address this time period.


                                                      –14–
should be weighted less heavily and a valid reason—such as a missing witness—should serve to

justify appropriate delay. Id.

         In response, the State offered the following reasons for the delay in its October 29, 2012

response to appellant’s motion to dismiss:2

         At the time of the defendant’s December 21, 2011 indictment, thirty years had
         passed since the date of the offense. The prosecutor currently assigned to the
         case, Mr. Brandon Birmingham, is not the prosecutor who tried the defendant in
         2007 for Roxann’s [sic] murder. Mr. Birmingham has required a reasonable
         amount of time to review the District Attorney’s file regarding the investigation
         into the 1981 double murder, review the eight volume transcript of the 2007 trial,
         ascertain the location of physical evidence, locate and interview witnesses, and
         evaluate the case in light of changes in the law since the 2007 trial. Mr.
         Birmingham has also had to prepare the District Attorney’s file, which commands
         several drawers of a file cabinet, for discovery. To say that Mr. Birmingham has
         had a large volume of information to review, evaluate, organize, and prepare for
         trial would be an understatement.

In addition, the State noted that some of appellant’s own actions could have delayed the trial.

The State points out that, following the speedy trial hearing, appellant changed attorneys twice

and filed motions for appointments of experts and investigators. Considering the age of the case

and the size of the file, we conclude that the reasons for this delay were neither valid nor a

deliberate attempt to hamper the defense, so we weigh the delay against the State but not heavily.

                           c)       Defendant’s assertion of right

         The defendant’s assertion of his right to a speedy trial is entitled to strong evidentiary

weight in determining whether he has been deprived of his right. Barker, 407 U.S. at 531–32.

Failure to assert the right in a timely and persistent manner will make it difficult for a defendant

to provide that he was denied a speedy trial. Id. at 529. Also, seeking a dismissal, rather than a

trial, may attenuate the strength of a speedy trial claim. Phillips v. State, 650 S.W.2d 396, 401

(Tex. Crim. App. 1983).

   2
       At the time of the State’s response to the motion to dismiss, this case had been pending less than one year.



                                                        –15–
       In this case, appellant was indicted for the second time on December 21, 2011.             On

March 8, 2012, appellant filed a handwritten motion to set aside the indictment for denial of

speedy trial, but withdrew the motion later that month. Appellant then filed a speedy trial

demand on September 4, 2012. On October 26, 2012, appellant filed a motion to dismiss the

indictment with prejudice for denial of his right to a speedy trial. The court held a hearing on

November 1, 2012, and denied appellant’s motion. Following this hearing, the record lacks any

reassertion by appellant to his speedy trial rights. Further, the record reflects that appellant filed

an agreed motion for continuance on January 30, 2014. Appellant also filed a motion for

continuance on March 20, 2014, which the court denied.

       Appellant argues that he announced “ready” for trial of both cases in January 2007. As

the State points out, however, announcing “ready for trial” is not the same as demanding a

speedy trial. See Henson v. State, 407 S.W.3d 764, 769 (Tex. Crim. App. 2013) (“[Defendant]

claims that announcing ready was such a demand. However, this is not a demand for a speedy

trial; instead, it merely asserts that he could go to trial at that moment should the State push for

it. A speedy-trial demand should be, at the very least, unambiguous.”).        In this case, the only

unwithdrawn request for a speedy trial came on September 4, 2012. Shortly after filing the

request, appellant filed a motion to dismiss indictment with prejudice for denial of his right to a

speedy trial. However, after the trial court denied this motion, appellant did not reassert his

request for a speedy trial. In fact, appellant subsequently agreed to one trial continuance and

requested a second one. Based on these facts, we cannot say that appellant met his burden.

                       d)      Prejudice to defendant

       Prejudice must be assessed in light of the interest a speedy trial is designed to protect.

Barker, 407 U.S. at 532. These interests are as follows: (1) preventing oppressive pretrial

incarceration; (2) minimizing anxiety and concern of the accused; and (3) limiting the possibility

                                                –16–
that the defense will be impaired. Id. Of these three, the most serious is the last, because the

inability of the defendant to prepare a defense skews the fairness of the entire system. Id. A

defendant has the burden to make some showing of prejudice although a showing of actual

prejudice is not required. State v. Munoz, 991 S.W.2d 818, 826 (Tex. Crim. App. 1999) (en

banc). Further, when a defendant makes a prima facie showing of prejudice, the State carries the

obligation of proving that the accused suffered no serious prejudice beyond that which result

from the ordinary and inevitable delay. Id.

         Here, the record reflects that appellant was incarcerated during the entirety of this case

for previous convictions.      Accordingly, appellant cannot demonstrate oppressive pretrial

incarceration due to lack of a speedy trial. Further, appellant has not provided any evidence as to

any anxiety or concern caused by this delay. As for how his defense has been impaired,

appellant asserts two arguments. First, appellant argues that he was prejudiced because in

December 2011, he was being considered for parole and the indictment in this case “sidelined”

his potential parole. Appellant neither provides any record citations regarding his parole nor any

legal citations as to how his loss of parole from an indictment results in prejudice under a speedy

trial analysis. Second, appellant argues that his mother, Eva Hicks, would have been able to

testify in January 2007 but she was subsequently diagnosed with Alzheimer’s and then passed

away in 2012. Appellant asserts that she was uniquely qualified to testify about the physical and

sexual abuse suffered by appellant and he was prejudiced by her inability to testify at his 2014

trial.   Appellant argues that the ability to present mitigation evidence in a murder case is an

essential right. In support of his argument, appellant cites Tennard v. Dretke, 542 U.S. 274

(2004) and Brewer v. Quarterman, 550 U.S. 286 (2007). Neither of these cases is a speedy trial

case. Instead, they are capital murder cases involving a defendant’s right to have juries consider

mitigating evidence in deciding whether to issue the death penalty. In this case, however,

                                               –17–
appellant was not charged with capital murder. In addition, appellant fails to explain how his

mother’s testimony would have been relevant to his sentencing in this case. See TEX. CODE

CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (West Supp. 2014) (“Regardless of the plea and whether

the punishment be assessed by the judge or the jury, evidence may be offered by the state and the

defendant as to any matter the court deems relevant to sentencing, including but not limited to

the prior criminal record of the defendant, his general reputation, his character, an opinion

regarding his character, the circumstances of the offense for which he is being tried . . . .”).

Further, we note that appellant does not address whether his mother testified at the Jeeves murder

trial as a mitigating witness. In the State’s Response and Objection to Defendant’s Motion to

Dismiss Indictment with Prejudice for Denial of Defendant’s Constitutional Right to a Speedy

Trial, however, the State noted that appellant “did not call his mother as a witness at his 2007

trial, at a time when, by his own admission, she was available and willing to testify.” When

appellant’s counsel raised the mitigating witness argument at the motion to dismiss hearing, the

State responded as follows:

       All of the State’s witnesses are available to testify. The defense asked the
       investigator whether she -- whether he contacted any of the defense witnesses.
       The fact of the matter is, is that other than re-calling one witness for cross-
       examination, the defense did not put on any evidence -- any witnesses at the 2007
       trial. Therefore, I think it would be very difficult for the defendant to say now
       that he has been prejudiced. He didn’t call anybody back in 2007, five years ago.
       Even -- even his mother, he didn’t call his mother at that 2007 trial.

Based on the arguments and evidence put forth by the parties, we conclude that the State met its

burden to persuasively rebut the presumption of prejudice.

                      e)      Balancing the factors

       Having addressed the four Barker factors, we now balance them. Although the first two

factors weigh against the State, the second two factors weigh against the appellant. Having




                                              –18–
reviewed the facts before us, we reach the same conclusion as the trial court that appellant’s right

to a speedy trial was not violated and overrule appellant’s fourth point of error.



               2.      Due Process

       Appellant argues that the trial court erred in overruling his motion to dismiss based on

violations of his right to due process. We disagree.

       Although statutes of limitation are the primary guarantee used to protect citizens from

stale criminal charges and charging delays, the Due Process Clause of the Fifth Amendment has

a limited role to play in protecting against oppressive delay. See State v. Krizan-Wilson, 354
S.W.3d 808, 813–14 (Tex. Crim. App. 2011). In order to be entitled to relief, however, the

defendant must demonstrate that the delay: (1) caused substantial prejudice to his right to a fair

trial and (2) was an intentional device used to gain a tactical advantage over the accused. Id. at

814–15. There must be proof of both elements. Id. at 817; State v. Ford, 410 S.W.3d 341, 347

(Tex. App.—Houston [14th Dist.] 2013, pet. ref’d).

       There is a bifurcated review of a trial court’s decision to dismiss a case. Krizan-Wilson,
354 S.W.3d at 815. The court of appeals must give almost total deference to a trial court’s

findings of facts that are supported by the record, as well as mixed questions of law and fact that

rely upon the credibility of a witness. Id. However, the court of appeals applies a de novo

standard of review to pure questions of law and mixed questions that do not depend on

credibility determinations. Id.

                       a)      Substantial prejudice

       In his due process claim, appellant reasserts that he was prejudiced by the delay due to

the loss of his mother and her inability to testify. For the reasons set for above in the speedy trial

analysis, we conclude that appellant has failed to demonstrate substantial prejudice.

                                                –19–
                        b)       Tactical advantage

         A defendant has the burden to prove that the State’s delay was an intentional device used

to gain a tactical advantage or for some other improper purpose. Ford, 410 S.W.3d at 347.

Appellant argues that the State only decided to re-indict appellant after the State found out he

was eligible for parole and that the State derived a tactical advantage from the passage of time.

         In the hearing on the motions to the dismiss, Nancy Mulder, the former Assistant District

Attorney who tried the Jeeves case, testified for the State. Mulder testified that the decision not

to proceed with Korper’s case was not done to gain a tactical advantage over appellant from the

passage of time. Instead, Mulder noted that she proceeded with Jeeves’s case because it was the

stronger case and she held Korper’s case back in case the Jeeves case had resulted in a not guilty

verdict or a hung jury. She also testified that she dismissed Korper’s case because she thought

appellant would die in prison.       Following the hearing, the trial court made the following

conclusions:

         With regard to severing in 2007, I take judicial notice that I think severing
         happens more often than not down here on a decision that the State makes more
         often than not to sever the cases, so I don’t find anything unusual or any kind of
         bad faith with regard to them not trying both cases in 2007. With regard to due
         process, I do not find that the State’s dismissal in 2007 was an intentional device
         to gain any tactical advantage, and the motion is denied.

Accordingly, it appears that the trial court believed Mulder’s testimony and we defer to the trial

court’s finding of fact based on the credibility of a witness. Krizan-Wilson, 354 S.W.3d at 815.

Thus, we affirm the trial court’s denial of the motion to dismiss and overrule appellant’s fifth

issue.

                3.      Laches

         Appellant argues the trial court erred in overruling his motion to dismiss based on the

doctrine of laches. Specifically, appellant cites Ex parte Perez for the proposition that the

equitable remedy of laches bars the State from prosecuting him for Korper’s murder. 398
                                               –20–
S.W.3d 206 (Tex. Crim. App. 2013). In Ex parte Perez, the court altered the parameters of the

equitable doctrine of laches as it applies to bar a long-delayed application for a writ of habeas

corpus. Id. at 208. Specifically, the court adopted the Texas common-law definition of the

doctrine of laches and rejected its prior federal laches standard as stated in Ex parte Carrio, 992
S.W.2d 486 (Tex. Crim. App. 1999).

         Both Ex parte Perez nor Ex parte Carrio are factually distinguishable from this case as

neither involved any assertion of pre-indictment delay. The court of criminal appeals has

previously rejected extending use of the doctrine of laches into the realm of pre-indictment

delay:

         Carrio is not a pre-indictment delay case. In it, the court followed the federal
         practice of using laches to assess the consequences of delay in applications for
         writ of habeas corpus. Id. at 487. This is a very narrow use of this equitable
         doctrine. There is no suggestion in the opinion that the doctrine should apply in
         any other criminal context. We see no reason to extend use of the doctrine into
         the realm of pre-indictment delay, where the Court of Criminal Appeals has
         already set forth a test governing our analysis. See Ibarra, 11 S.W.3d at 193–94.
         For this reason, we find that the trial court erred in dismissing the indictment
         pursuant to the doctrine of laches.

See State v. Krizan-Wilson, 321 S.W.3d 619, 629 (Tex. App.—Houston [14th Dist.] 2010), aff’d,

354 S.W.3d 808 (Tex. Crim. App. 2011). Accordingly, we affirm the trial court’s decision to

deny the motion to dismiss and overrule appellant’s sixth issue.

         C.     Plea of Collateral Estoppel (Issue 7)

         Appellant argues that the trial court erred in overruling his plea of res judicata/collateral

estoppel in regard to the allegation that he used or exhibited a deadly weapon. We disagree.

         In 2003, appellant was indicted for the murder of the Jeeves. The indictment for that

murder charged appellant as follows:

         intentionally and knowingly cause the death of ROXANNE JEEVES, an
         individual, by shooting the said ROXANNE JEEVES with a firearm, a deadly
         weapon,

                                                 –21–
       And unlawfully then and there intend to cause serious bodily injury to
       ROXANNE JEEVES and did then and there commit an act clearly dangerous to
       human life, to-wit: by shooting the said ROXANNE JEEVES with a firearm, a
       deadly weapon, and did thereby cause the death of ROXANNE JEEVES, an
       individual.

The jury charge provided that the appellant should be found guilty if he “intentionally or

knowingly cause the death of ROXANN [sic] JEEVES, an individual, by shooting the said

ROXANN [sic] JEEVES with a firearm, a deadly weapon.” In January 2007, the jury convicted

appellant and the verdict form specifically found appellant “guilty of the offense of murder, as

charged in the indictment.” When the judge set punishment, however, he did not include a

finding that a deadly weapon was used or exhibited in the judgment. In this case, appellant’s

indictment also included a deadly weapon charge. The jury charge and the judgment also

included a deadly weapon finding.

       Appellant now argues that the trial court was collaterally estopped from making a deadly

weapon finding in this case since no deadly weapon finding was made in the mother’s case and

the murders took place at the same time. Appellant, however, misconstrues the law. The jury in

the Jeeves case convicted appellant “as charged in the indictment.”         As stated above, that

indictment included a deadly weapon finding.        When the trier of fact makes an affirmative

finding that a deadly weapon was used, the trial court shall enter the finding in the judgment of

the court. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 3g(a)(2) (West Supp. 2014) (“On an

affirmative finding under this subdivision, the trial court shall enter the finding in the judgment

of the court.”); McCallum v. State, 311 S.W.3d 9, 19 (Tex. App.—San Antonio 2010, no pet.). It

is clear from the facts above that (1) the jury, not the trial court, was the factfinder; (2) an

affirmative finding was made; and (3) the trial court should have entered a deadly weapon

finding in its judgment in the Jeeves case. Thus, by definition, collateral estoppel does not apply

in this case. The Texas Court of Criminal Appeals has previously held that the “key to collateral

                                              –22–
estoppel is that the original factfinder, whether judge or jury, has necessarily determined an

essential fact.” Rollerson v. State, 227 S.W.3d 718, 730 (Tex. Crim. App. 2007). Here, the jury,

not the judge, determined the issue of the deadly weapon finding in the Jeeves case.

Accordingly, we overrule appellant’s seventh issue regarding collateral estoppel.

       D.      Overly Suggestive Line Up (Issue 8)

       Appellant argues that the trial court erred in overruling appellant’s objections to the

identification testimony due to an overly suggestive line-up. For the reasons discussed below,

we disagree.

               1)     Factual Background

       The trial court held a pretrial hearing to address appellant’s motion to suppress illegal

identification of the defendant and request hearing outside the presence of the jury. During the

hearing, Deputy Sparks testified that he developed appellant as a suspect in 2001 after

appellant’s DNA from the crime scene matched the appellant’s DNA in CODIS. Deputy Sparks

testified that he obtained a photograph of appellant and gathered additional photographs with the

same tinting of men matching appellant’s general description and age. A witness, Connie

Helms, had previously contacted the police in the 1990’s about a man she had seen walking

down the street at the time of the murder. Deputy Sparks prepared the photographic lineup for

Helms to review. On September 5, 2001, Deputy Sparks, his partner and the original detective

from 1981, Larry Forsyth, went to see Connie Helms. The men asked Helms to view a photo

lineup but did not offer any instruction other than if she recognized anyone. Helms identified

appellant’s photograph but noted that he was younger and had hair when she saw him. At that

time, Deputy Sparks realized that he had placed a 1994 photograph of appellant in the lineup

rather than the 1984 photograph. Detective Sparks then pulled out the 1984 photograph of




                                              –23–
appellant and Helms said “that’s him.” Detective Sparks testified that he did not attempt to

influence Helms’s identification. The trial court denied the motion.

        At trial, Detective Forsyth testified about the photographic lineup and noted that Helms

went straight up to appellant’s 1994 photograph and said “that’s him, that’s the man that walked

up in my front yard” and “that’s him, but he had more hair back then.” Forsyth also testified that

when she saw the 1984 photograph Helms stated “yes, that’s him” and “oh, good, because I – I

thought maybe I had picked the wrong man when y’all said you wanted to show me another

picture.” Forsyth noted that they never told Helms that they had a suspect in custody. Helms

also testified at trial and she stated that she called the police because she felt like she “still had a

picture of this man in my mind.” Helms described the suspect as having full cheeks, buggy eyes,

and unruly hair. She testified that she is one hundred percent sure that the man she saw in 1981

was the appellant.

                2)      Standard and Analysis

        The United States Supreme Court has held that a pre-trial identification procedure may be

so suggestive and conducive to mistaken identification that subsequent use of that identification

at trial would deny the accused due process of law. Barley v. State, 906 S.W.2d 27, 32–33 (Tex.

Crim. App. 1995) (en banc) (citing Stovall v. Denno, 388 U.S. 293 (1967)). Thus, a two-step

analysis was formulated to determine the admissibility of an in-court identification: 1) whether

the out-of-court identification procedure was impermissibly suggestive, and 2) whether that

suggestive procedure gave rise to a very substantial likelihood of irreparable misidentification.

Id. at 33. These steps require an examination of the totality of the circumstances. Id.

        In his brief, appellant generally asserts that photographic lineups should depict persons

with sufficient similarity in appearance and of the same race, general skin color, age and height.

Appellant also notes that the photographic lineups should contain photographs of persons based

                                                 –24–
on any description of the offender that a witness has given the police. Appellant does not,

however, explain how this particular photographic lineup was unduly suggestive.3 Based upon

our review of the photographs submitted to Helms, the persons selected appear to be of the same

race, general skin color, and approximate age. Further, even if appellant had argued a basis for

why the lineup was suggestive, he would have had to show that the lineup was impermissibly

suggestive by clear and convincing evidence. Id. at 33–34. Finally, appellant would have had to

also demonstrate by clear and convincing evidence that the identification had been irreparably

tainted. Id. For these reasons, appellant has not met his burden and we overrule this issue.

         E.       Medical Examiner Testimony (Issue 9)

         In his ninth issue, appellant argues that the trial court erred in allowing Dr. Barnard, the

chief medical examiner for Dallas County, to give his expert opinion on the cause of death.

Appellant contends that, under Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009), the trial

court violated his right to confront witnesses against him because Dr. Barnard neither performed

nor was present during the autopsy. Essentially, appellant argues that Dr. Barnard was acting as

a conduit expert for another expert’s opinion. We disagree.

         The Confrontation Clause of the Sixth Amendment, applicable to the states through the

Fourteenth Amendment, provides that, “[i]n all criminal prosecutions, the accused shall [have the

right] to be confronted with the witnesses against him.” U.S. CONST. amend. VI; see Pointer v.

Texas, 380 U.S. 400, 403 (1965). In Crawford v. Washington, 541 U.S. 36 (2004), the Supreme

Court held that out-of-court testimonial evidence violates the Confrontation Clause unless the

declarant is unavailable to testify and the defendant had a previous opportunity to cross-examine

him. Id. at 68.

    3
      Appellant directs the Court to pages 27–91 of the fourth volume of the reporter’s record without any additional
specificity. See TEX. R. APP. P. 38.1(i) (“The brief must contain a clear and concise argument for the contentions
made, with appropriate citations to authorities and to the record.”).


                                                       –25–
       In Melendez-Diaz, the court held that the admission of certificates of analysis, offered by

the prosecution in a drug trial, stating that the material seized by police and connected to the

defendant was cocaine of a certain quantity, violated the defendant's Sixth Amendment right to

confront the witnesses against him. Specifically, the court found that the certificates of analysis

were more appropriately described as affidavits and fell within the “core class of testimonial

statements” covered by the Confrontation Clause. Melendez–Diaz, 557 U.S. at 310. The court

reasoned that the certificates were sworn declarations of fact made for the purpose of

establishing or proving some fact-namely, that the substance found was cocaine.                  Id.

Accordingly, the affidavits were “made under circumstances which would lead an objective

witness reasonably to believe that the statement would be available for use at a later trial.” Id.

Because the analysts’ affidavits were testimonial, the court found the analysts were witnesses for

the purposes of the Sixth Amendment. Id. Therefore, unless the analysts were unavailable to

testify at trial and the defendant had been afforded a prior opportunity to cross-examine them, the

Confrontation Clause required that the prosecution call the analysts to testify. Id.

       The Supreme Court explained nuances in its reasoning in Bullcoming v. New Mexico, –––

U.S.––––, 131 S. Ct. 2705, 180 L. Ed. 2d 610 (2011) regarding “surrogate testimony” in the

context of a driving while intoxicated case. In that case, the forensic analyst assigned to test

Bullcoming’s blood sample created and signed the “Report of Blood Alcohol Analysis.” See id.

at 2710. At trial, the State called a different analyst who was familiar with the laboratory testing

procedure but did not participate in or observe the testing on Bullcoming’s blood sample. See id.

at 2709. The Court concluded the admission of the forensic analyst’s report concerning blood

alcohol concentration was a violation of Bullcoming’s right to confrontation because a surrogate

analyst, rather than the analyst who prepared the report, testified from the report and lacked an

“independent opinion” of the DNA testing. Id. at 2715–16.

                                               –26–
       In a 2012 plurality opinion, however, the Supreme Court concluded the admission of

expert testimony regarding the results of DNA testing performed by non-testifying analysts did

not violate the Confrontation Clause. See Williams v. Illinois, ––– U.S. ––––, 132 S. Ct. 2221,

183 L. Ed. 2d 89 (2012). In Williams, an expert witness relied on a DNA profile procured from a

third-party laboratory, Cellmark, which had performed the DNA testing before a suspect was

identified in the criminal investigation. Id. at 2227–28, 2234. The expert testified as to the

following: Cellmark was an accredited lab; the Illinois state police lab occasionally sent forensic

samples to Cellmark for DNA testing; the police lab sent vaginal swabs taken from the victim to

Cellmark and later received those swabs back from Cellmark; and the Cellmark DNA profile

matched a profile produced by the police lab from a sample of the defendant's blood. Because

the witness had personal knowledge of each of these matters, the Court held that her testimony

did not violate the Confrontation Clause. Id. at 2227–29.

       Based on the holdings of the foregoing cases, it is clear that cloaking inadmissible

testimonial hearsay as an expert opinion does not redeem the character of the evidence.

However, that is not what occurred in this case. Here, Dr. Barnard testified that he formed an

opinion independent of Dr. Charles Petty—the medical examiner who performed the autopsy—

by looking at the photographs. Dr. Barnard noted that he could testify as to the cause of death

solely based on the photographs: a gunshot wound to Korper’s head indicated Korper died from

being shot in the head. Thus, Dr. Barnard had personal knowledge of the facts and testified as to

his own interpretation of the cause of death.    Further, appellant’s counsel cross-examined Dr.

Barnard. Based upon our prior opinions and this set of facts, we cannot conclude that the trial

court erred in admitting Dr. Barnard’s testimony. See Lightfoot v. State, No. 05–12–00428, 2013
WL 3871041, at *5 (Tex. App.—Dallas 2013, pet. ref'd) (“Indeed, notwithstanding appellant's

reliance on Bullcoming, this case is different from other recent cases where we followed

                                                –27–
Bullcoming because, as the trial court pointed out, Fuller did not serve as a mere conduit for

another technical supervisor's conclusions. Instead, she testified regarding what she

independently observed and concluded—based [sic] her own experience and after reviewing the

maintenance records and logs.”); Hernandez v. State, No. 05–11–01300–CR, 2013 WL 1282260,

at *6 (Tex. App.—Dallas 2013, pet. ref'd) (testimony of expert was not an “after-the-fact

explanation” of non-testifying witness's opinion but “an explanation of his independent

conclusion in the case.”). Appellant’s ninth issue is overruled.

       F.      Motion for Mistrial: Contact with Jury (Issue 10)

       Appellant argues that the trial court abused its discretion in denying appellant’s motion

for mistrial due to jury tampering. We disagree.

       The Texas Code of Criminal Procedure provides that “[n]o person shall be permitted to

converse with a juror about the case on trial except in the presence and by the permission of the

court.” TEX. CODE CRIM. PROC. ANN. art. 36.22 (West 2006). A violation of Article 36.22, once

proven by the defendant, triggers a rebuttable presumption of injury to the accused and a mistrial

may be warranted. Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009). When

determining whether the State sufficiently rebutted the presumption of harm, we view the

evidence in the light most favorable to the trial court’s ruling and defer to the trial court’s

resolution of historical facts and its determinations concerning credibility and demeanor. Id. A

trial court’s denial of a motion for mistrial is reviewed for an abuse of discretion. See Coble v.

State, 330 S.W.3d 253, 292 (Tex. Crim. App. 2010). A mistrial is as an extreme remedy for

prejudicial events occurring during the trial process and should be granted only when residual

prejudice remains after less drastic alternatives are explored. Ocon, 284 S.W.3d at 884.

       In this case, Mr. Korper, the victim’s father, approached one of the jurors on a break

during the trial and asked what her number was. The juror responded that she didn’t know that

                                               –28–
she had a number and that she was not allowed to give out any information. Mr. Korper then

told the juror that he wanted the number of a different juror. The juror told Mr. Korper to speak

with the bailiff and then she reported this interaction to the bailiff. The court then questioned

both jurors and asked if they felt intimidated or threatened in any way. They both answered no.

The court then asked if this interaction would affect their service as a juror. Both again answered

no. As the conversation between the juror and the bailiff took place in front of the other jurors,

the court then questioned the remaining jurors and asked if they were threatened or intimidated

by what had occurred and whether it would affect their service. Each juror answered no.

       Article 36.22 provides that “[n]o person shall be permitted to converse with a juror about

the case on trial except in the presence and by the permission of the court.” The communication

at issue in this case may have constituted juror misconduct in violation of Article 36.22. A

violation of Article 36.22, however, does not automatically warrant a mistrial. See Ocon at 885.

Although it is generally presumed that a defendant is injured whenever an empaneled juror

converses with an unauthorized person about a case, the defendant has the burden to establish

that if a conversation did occur between a nonsequestered juror and someone else that the

discussion involved matters concerning the specific case at trial. See Chambliss v. State, 647
S.W.2d 257, 265–66 (Tex. Crim. App. 1983) (en banc) (holding that defendant was not

prejudiced by conversation during break in trial between one of the jurors and the victim’s sister

because record did not show that defendant’s case was discussed). Here, as in Chambliss, the

conversation between the victim’s father and the juror had nothing to do with the merits of the

case. Further, the trial court spoke with each of the jurors and each juror separately verified that

they were neither intimidated by the conversation nor concerned that it would affect their

service. Based upon the particular facts of this case and the evidence submitted to the trial court,




                                               –29–
we cannot say that the trial court abused its discretion in denying appellant’s motion for mistrial.

Accordingly, we overrule appellant’s tenth issue.

       G.       Objection to Jury Argument (Issue 11)

       Appellant argues that the trial court abused its discretion in overruling his objection to the

prosecutor’s closing argument that appellant sexually assaulted the victim’s mother before the

murders. We disagree.

       There are four permissible areas of jury argument: (1) summation of the evidence;

(2) reasonable deductions from the evidence; (3) answering arguments of opposing counsel; and

(4) pleas for law enforcement. See Felder v. State, 848 S.W.2d 85, 94–95 (Tex. Crim. App.

1992) (en banc). Argument which exceeds these areas is erroneous. Id. at 95. Counsel,

however, is allowed wide latitude without limitation in drawing inferences from the evidence so

long as the inferences drawn are reasonable, fair, legitimate, and offered in good faith. Gaddis v.

State, 753 S.W.2d 396, 398 (Tex. Crim. App. 1988).

       In this case, the following exchange took place during the State’s closing argument:

       State:                 Now, you will remember in voir dire I told you the State doesn’t
                              have to prove motive. It’s not one of the elements, but guess what,
                              we’ve got a motive in this case. You see, George Washington
                              Hicks sexually assaulted Roxanne Jeeves shortly before the
                              murders. We know that. We know that because his semen is inside
                              of Roxanne. His semen is all over her panties, and the way they are
                              in the panties indicate that she did not walk around.

       Appellant’s counsel: Your Honor, we would object to that as being outside the evidence.

       The Court:             Overruled.

       State:                 That evidence that you heard indicates that the sexual assault
                              occurred shortly before the murders.

Appellant argues that this argument should not have been allowed because it was unsupported by

the record. The State, however, argued that these comments during closing argument stemmed

from the testimony of the Benita Boyd and Tim Fallon. Boyd, a forensic serologist, testified that
                                               –30–
as a former employee of Southwestern Institute of Forensic Sciences that it was her job to

identify and classify blood and body fluids as well as evidence from a rape kit collected during

an autopsy. Boyd testified that she examined vaginal, anal, and oral swabs and smears from the

Jeeves’s autopsy for the presence of seminal fluid and acid phosphatase. The swabs and smears

indicated the presence of sperm and that Jeeves had not washed or cleaned her genital area or

had a bowel movement after the semen was deposited. Jennifer Smith, a DNA analyst and

forensic scientist, examined Jeeves’s underwear and panty liner for the presence of DNA. Smith

testified that she recovered sperm cells from the underwear and matched the DNA in the sperm

cells to appellant. In addition, Tim Fallon, a trace evidence analyst, testified that it was his job to

examine hairs, fibers, chemical residues, gunshot residues, and other items for criminal and civil

investigations. He testified that the small bottle of liquid recovered at the crime scene was ethyl

ether and water which could be used as an anesthetic. Based upon this evidence presented at

trial, we conclude that it was reasonable for the State to infer the possibility that the appellant

raped Jeeves. Accordingly, no improper reference to matters outside the record was made and

we overrule appellant’s eleventh issue.

       H.      Legal Insufficiency of the Evidence (Issue 12)

       Appellant argues that the evidence is insufficient to support a finding of guilt for the

offense of murder. When an appellant challenges the sufficiency of the evidence to support a

conviction, we review all the evidence in the light most favorable to the verdict to determine

whether any rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt. Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012). Evidence is

sufficient if “the inferences necessary to establish guilt are reasonable based upon the cumulative

force of all the evidence when considered in the light most favorable to the verdict.” Id. If the

evidence is conflicting, we “‘presume that the factfinder resolved the conflicts in favor of the

                                                –31–
prosecution and defer to that determination.” Id. (quoting Jackson v. Virginia, 443 U.S. 307, 326

(1979)).

       A person commits the offense of murder if such person “intentionally or knowingly

causes the death of an individual” or “intends to cause serious bodily injury and commits an act

clearly dangerous to human life that causes the death of an individual.” TEX. PENAL CODE ANN.

§ 19.02(b)(1)–(2) (West 2011). A culpable mental state is generally proved by circumstantial

evidence. Dillon v. State, 574 S.W.2d 92, 94 (Tex. Crim. App. [Panel Op.] 1978); Krause v.

State, 243 S.W.3d 95, 111 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d). A jury may infer

intent to cause death from the use of a deadly weapon in a deadly manner. Jones v. State, 944
S.W.2d 642, 647 (Tex. Crim. App. 1996) (jury may infer intent to kill from use of deadly

weapon unless it would not be reasonable to infer that death or serious bodily injury could result

from use of weapon); Adanandus v. State, 866 S.W.2d 210, 215 (Tex. Crim. App. 1993) (if

deadly weapon used in deadly manner, inference is “almost conclusive” that defendant intended

to kill); Jackson, 115 S.W.3d at 329. Appellant argues that the State failed to present sufficient

evidence at trial to convict him of murder. We disagree.

       In this murder trial, the State presented over twenty witnesses. As summarized above,

appellant shot the victim in the head at close range from which the jury could conclude he

intended to cause the victim’s death. As for the appellant’s identification as the assailant,

appellant’s own DNA—hair, fingerprint, semen—all positively linked him to the crime scene.

Other physical evidence also linked appellant to the crime scene. Appellant’s former brother-in-

law and stepson both identified the blue bag found in Jeeves’s car as belonging to appellant.

They testified that the blue bag was kept in the bedroom closet and contained a holster, gun, duct

tape and rope. Further, they testified that appellant often wore toboggan hats with pins with little

sayings on them. Deputy Sheriff Lieutenant Sparks testified that the “E. Oden” notebook found

                                               –32–
at the murder scene belonged to Eugene Oden who worked at an office building where appellant

performed cleaning services.

       Other witnesses saw Jeeves and the victim with an African-American man on the

morning of December 23, 1981. Patricia McAvey, Jeeves’s next door neighbor, saw an African-

American man holding the victim’s hand at the apartment complex. Detective Forsyth spoke

with a gas station attendant who stated that Jeeves was driving the car with an African-American

man in the front seat and a child in the backseat around 9:30 am or 10:00 a.m. on the day of the

murders. Another witness—Tamera Tignor—was near the crime scene on the day of the murders

to pick up her grandmother. She saw a “dark complexioned” man running across a field toward

Cartwright Road on the morning of December 23, 1981. Connie Helms, who was visiting her

father in the area of Lawson and Cartwright Roads on December 23, 1981, heard gunfire and

then saw a man coming down the road. The man stopped at the house and asked for a drink of

water and to use the phone. Tignor described the man as a black man with full cheeks, buggy

eyes, and unruly hair. She called the police after seeing the murders featured on Unsolved

Mysteries and told the officer that she thought she could recognize the suspect. Tignor later

identified appellant in a photo line-up.

       When considered in the light most favorable to the verdict, the facts in this case were

sufficient to support a conviction of murder. We overrule appellant’s twelfth issue.

       I.      Back Time Credit for Incarceration (Issue 13)

       Appellant argues that he is entitled to back time credit beginning on March 14, 2003,

when the original indictment for this crime was issued. The State concedes that appellant is

entitled to some additional time and we agree.

       Appellant is governed by the law which was in effect at the time of the murders. See Act

of June 19, 1993, 73rd Leg., R.S., ch. 900, § 5.09(B), 1993 Tex. Gen. Laws 3764 (“An offense

                                                 –33–
committed before the effective date of this article is covered by the law in effect when the

offense was committed, and the former law is continued in effect for that purpose.”). The

version of the Code of Criminal Procedure in effect at the time of the 1981 murders provides as

follows:

        Sec. 2. (a) In all criminal cases the judge of the court in which the defendant was
        convicted shall give the defendant credit on his sentence for the time that the
        defendant has spent in jail in said cause, from the time of his arrest and
        confinement until his sentence by the trial court.

See Act of May 14, 1981, 67th Leg., R.S., ch. 141, § 1, sec. 2(a), 1981 Gen. Laws 353 (amended

1993 & 2007).4

                1)       Back time credit under first indictment (Cause No. F03-21911)

        On April 16, 2003, the Texas Department of Criminal Justice informed the Dallas County

Sheriff’s Office that notations had been made in their records that appellant would be wanted by

your office upon release from their institution.5 The letter referenced cause numbers F03-21910

(murder of Jeeves) and F03-21911 (murder of Korper).                 An arrest warrant was issued for

appellant on April 29, 2003, but was recalled. A bench warrant was issued on June 2, 2003, and

appellant was returned to the Dallas jail.

        Another bench warrant was executed on September 15, 2005.                     After appellant was

convicted on January 29, 2007 in cause number F03-21910, the judgment credited him with time

served from September 15, 2005 to January 29, 2007. On April 11, 2007, the trial court entered

a nunc pro tunc in cause number F03-21910 crediting appellant with additional time served from

April 16, 2003 until February 16, 2005 and September 15, 2005 through January 29, 2007.



    4
     The current version of this article can be found at TEX. CODE CRIM. PROC. art. 42.03, § 2(a) (West. Supp.
2014).
    5
     At the time of the original indictments, appellant was serving a sentence with the Texas Department of
Criminal Justice on another conviction.


                                                    –34–
               2)      Back time credit under second indictment (Cause No. F11-00837)

       In this case, a bench warrant was issued on March 15, 2012. The judgment in this case

credits appellant with back time for the time period of March 14, 2012 through March 28, 2014

for time served under the second indictment.

               3)      Analysis

       Appellant is entitled to credit for any time served in jail on either the first or second

indictment for Korper’s murder. See Ex parte Hernandez, 845 S.W.2d 913, 914 (Tex. Crim.

App. 1993) (en banc). Appellant was indicted for Korper’s murder in April 2003 and that case

was not dismissed until February 19, 2007. Accordingly, the time credited to appellant in the

nunc pro tunc order for Jeeves’s murder should also be credited to appellant for Korper’s murder

since he was being held for both causes. Id. (“It is well-settled that an individual is entitled to all

time ‘spent in jail in said cause.’)). Thus, appellant should be credited for time served from April

16, 2003 until February 16, 2005 and September 15, 2005 through February 19, 2007, in addition

to the time period of March 14, 2012 through March 28, 2014 which was already included in the

judgment.

                                         III. CONCLUSION

       We modify the judgment with respect to back-time credit and affirm the judgment as

modified.



                                                               / David Evans/
                                                               DAVID EVANS
                                                               JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140417F.U05




                                                –35–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

GEORGE WASHINGTON HICKS,                               On Appeal from the 363rd Judicial District
Appellant                                              Court, Dallas County, Texas
                                                       Trial Court Cause No. F11-00837-W.
No. 05-14-00417-CR         V.                          Opinion delivered by Justice Evans.
                                                       Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

Appellant is credited for time served from April 16, 2003 until February 16, 2005 and September

15, 2005 through February 19, 2007 and March 14, 2012 through March 28, 2014.

       As REFORMED, the judgment is AFFIRMED.


Judgment entered this 21st day of July, 2015.




                                                –36–